                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  KURT MORALES II, BEN FABRIKANT,
  and BRANDON CALLIER, individually,                Case No. 20-CV-01376-RGA
  and on behalf of all others similarly
  situated,

                 Plaintiffs,

          v.


  SUNPATH LTD., a Delaware corporation,
  and NORTHCOAST WARRANTY
  SERVICES, INC., a Delaware corporation,

                 Defendants.


  STIPULATION AND [PROPOSED] ORDER STAYING HEARING ON MOTION FOR
        CLASS CERTIFICATION AND FOR PRELIMINARY INJUNCTION
       Plaintiffs Kurt Morales II, Ben Fabrikant, and Brandon Callier, individually and on behalf of

all others similarly situated (“Plaintiffs”), and Defendants Sunpath Ltd., and Northcoast Warranty

Services, Inc. (“Defendants”), stipulate and agree as follows:

       WHEREAS, on November 17, 2020, Plaintiffs filed a First Amended Class Action Complaint

and Motion for Class Certification and for Preliminary Injunction (the “Class Motion”) [D.I. 12, 13];
       WHEREAS, on November 20, 2020, the Court entered a Stipulated Order governing the

briefing on the Class Motion and setting a hearing for February 16, 2021 at 2:00 P.M. [D.I. 27]

       WHEREAS, on December 18, 2020, Defendants filed an Answering Brief in opposition to

the Class Motion [D.I. 34];

       WHEREAS, on January 8, 2021, Plaintiffs filed a Reply Brief in further support of the Class

Motion;

       WHEREAS, on February 9, 2021, the parties stipulated and agreed that Plaintiffs may file a

Second Amended Class Action Complaint [D.I. 45];
       WHEREAS, on February 10, 2021, Plaintiffs filed a Second Amended Class Action

Complaint, which Defendants must respond to on or before March 2, 2021 [D.I. 46];

       AND NOW, THEREFORE, the parties hereby stipulate and agree, subject to the approval of

the Court, that the hearing on the Class Motion scheduled for February 16, 2021 at 2:00 P.M. may

be removed from the Court’s calendar and stayed until after Defendants respond to the Second

Amended Class Action Complaint at which time the parties shall meet and confer concerning briefing

on any dispositive motion and any supplemental briefing on the Class Motion.



DATED: February 10, 2021                    By: /s/ Ian Connor Bifferato                  .
                                               Ian Connor Bifferato (#3273)
                                               THE BIFFERATO FIRM, P.A.
                                               1007 N. Orange Street, 4th Floor
                                               Wilmington, DE 19801
                                               Telephone: (302) 225-7600
                                               Facsimile: (302) 298-0688
                                               E-mail: cbifferato@tbf.legal

                                               Thomas A. Zimmerman, Jr. (IL #6231944)*
                                               ZIMMERMAN LAW OFFICES, P.C.
                                               77 W. Washington Street, Suite 1220
                                               Chicago, Illinois 60602
                                               Telephone: (312) 440-0020
                                               Facsimile: (312) 440-4180
                                               Email: tom@attorneyzim.com
                                               www.attorneyzim.com

                                               Mark L. Javitch (California SBN 323729)*
                                               JAVITCH LAW OFFICE
                                               480 S. Ellsworth Avenue
                                               San Mateo CA 94401
                                               Telephone: (650) 781-8000
                                               Facsimile: (650) 648-0705
                                               Email: mark@javitchlawoffice.com

                                               Attorneys for Plaintiffs and the Putative Classes
                                               *Admitted Pro Hac Vice




                                                2
DATED: February 10, 2021            By: /s/ David B. Anthony                .
                                       Michael W. McDermott (#4434)
                                       David B. Anthony (#5452)
                                       Peter McGivney (#5779)
                                       BERGER HARRIS
                                       1105 North Market Street, 11th Floor
                                       Wilmington, DE 19801
                                       Telephone: (302) 655-1140
                                       Facsimile: (302) 655-1131
                                       Email: mmcdermott@bergerharris.com

                                       Attorneys for Defendants Sunpath Ltd. and
                                       Northcoast Warranty Services, Inc.

IT IS SO ORDERED.


           2/11/2021
DATED: ________________________             /s/ Richard G. Andrews
                                  _____________________________________
                                       Richard G. Andrews
                                       United States District Judge




                                       3
